Title: To James Madison from Carlos Martínez de Yrujo, 18 February 1802 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


18 February 1802, Philadelphia. Acknowledges JM’s letter of 16 Feb. on behalf of eight American citizens arrested in Havana. Promises to write to the captain-general of Havana and will enclose a copy of JM’s letter. Will see that Clement Biddle of Philadelphia receives a copy of his own letter as JM wishes. Has delivered passports for Thomas Dulton and John Francis Tombarel according to JM’s request in his letter of 8 Feb.
 

   RC (DNA: RG 59, NFL, Spain, vol. 3). 1 p.; written in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature.

